DETAILED ACTION
Summary
The effective filing date of the claimed invention is May 18, 2021 because Applicants have not perfected the right of priority by providing a certified copy of the priority application. Pending claims 1-9, filed May 18, 2021 are rejection under 35 U.S.C 103 and non-statutory double patenting.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending and under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on May 18, 2020. It is noted, however, that applicant has not filed a certified copy of the CN202010416646.3 application as required by 37 CFR 1.55.
Because applicants have not perfected the right of priority by providing a certified copy of the priority application, the foreign priority date is not the effective filing date of the claimed invention. The effective filing date of the claimed invention is May 18, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted May 18, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (“The Multidrug Resistance-Reversing Activity of a Novel Antimicrobial Peptide”, Cancers, 19 July 2020).
	Teng et al. teach the peptide XH-14C can re-sensitize ABC overexpression mediated Multidrug Resistance (MDR) cancer cells by inhibiting the efflux function of the ABC transporter. See page 12, 1st paragraph. Teng et al. teach combining the peptide XH-14C with ABC transport substrates, paclitaxel (ABCB1 transporter substrate), doxorubicin (ABCB1 transporter substrate), mitoxantrone(ABCC1 and ABCG2 transporter substrate) and topotecan (ABCG2 transporter substrate). See §2.2 Cytotoxicity of ABC Substrates in Combination with the Peptide; Tables 1 and 2. The amino acid sequence of the peptide XH-14C is FIKRIARLLRKIWR. See page 3, 1st paragraph. Teng et al. teach the combination of the XH-14C peptide with the anticancer drugs potentiated the cytotoxicity of the anticancer drugs. See Tables 1 and 2; page 9, continuing paragraph.
Teng et al. do not specifically teach a pharmaceutical composition comprising XH-14C and an ABC transporter substrate chemotherapeutic agent.
At the time of the effective filing date, the claimed inventions set forth in claims 1-9 would have been obvious to the skilled artisan for the reasons that follows.
Claim 1-6 are directed to a method of treating a tumor with multidrug resistance mediated by an ABC transporter in a subject in need thereof comprising administering to the subject XH-14C with or without an ABC transporter substrate chemotherapeutic drug. It would have been obvious to artisan of ordinary skill to administer XH-14C with or without ABC transporter substrate anticancer drugs, paclitaxel (ABCB1 transporter substrate), doxorubicin (ABCB1 transporter substrate), mitoxantrone(ABCC1 and ABCG2 transporter substrate) and topotecan 
Claims 7-9 are directed to a pharmaceutical composition for treating a tumor with multidrug resistance mediated by an ABC transporter. The claimed composition comprises XH-14C and an ABC transporter substrate chemotherapeutic drug. It would have been obvious to the artisan ordinary to combine the ABC transporter substrate anticancer drugs, paclitaxel (ABCB1 transporter substrate), doxorubicin (ABCB1 transporter substrate), mitoxantrone(ABCC1 and ABCG2 transporter substrate) and topotecan (ABCG2 transporter substrate) with the XH-14C to form a pharmaceutical composition for treating a tumor for multidrug resistance mediated by an ABC transporter. The skilled artisan would have been motivated to do so because XH-14C potentiates the cytotoxicity of anticancer drugs and inhibits the efflux function of ABC transporter.
	Therefore, the claims were prima facie obvious to the artisan of ordinary skill at the effective filing date of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of copending Application No. 17/324,053 in view of Teng et al. 
Regarding claims 1-3, copending Application No. 17/324,053 claims a method of treating a tumor with multidrug resistance (MDR) in a subject in need thereof comprising administering a peptide XC-12C to the subject. The multidrug resistance is mediated by an adenosine triphosphate (ATP)-binding cassette (ABC) transporter. See claims 2 and 3. The ABC transporter is ABCB1 and ABCC1. See claim 3.
Regarding claims 4-6, copending Application No. 17/324,053 claims a method of treating a tumor with multidrug resistance (MDR) mediated by an adenosine triphosphate (ATP)-binding cassette (ABC) transporter in a subject in need thereof comprising administering a combination of a peptide XC-12C and an ABC transporter substrate chemotherapeutic drug to the subject. See claims 4-7. The ABC transporter is ABCB1 or ABCC1. See claim 5. 
Regarding claim 5, copending Application No. 17/324,053 claims the ABC transporter is the ABCB1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of taxanes, vinca alkaloids, anthracyclines, epipodophyllotoxins, tyrosine kinase inhibitors and antitumor antibiotics; and when the ABC transporter is the ABCC1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of vinca alkaloids, anthracyclines, epipodophyllotoxins and tyrosine kinase inhibitors. See claim 6. 
Regarding claim 6, copending Application No. 17/324,053 claims the ABC transporter is the ABCB1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of paclitaxel, docetaxel, vinblastine, vincristine, adriamycin, daunorubicin, etoposide, teniposide, imatinib, nilotinib, erlotinib dactinomycin D and a combination thereof, and when the ABC transporter is the ABCC1, the ABC transporter substrate chemotherapeutic drug is selected 
Regarding claims 7-9, copending Application No. 17/324,053 claims a pharmaceutical composition for treating a tumor with multidrug resistance mediated by an ABC transporter, consisting of: a peptide HX-12C shown in SEQ ID NO: 1 and an ABC transporter substrate chemotherapeutic drug. See claims 8-10.
Regarding claims 8 and 9, copending Application No. 17/324,053 claims the ABC transporter is ABCB 1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of a taxane, a vinca alkaloid, an anthracycline, an epipodophyllotoxin, a tyrosine kinase inhibitor and an antitumor antibiotic; and when the ABC transporter is ABCC1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of a vinca alkaloid, an anthracycline, an epipodophyllotoxin and tyrosine kinase inhibitor. Copending Application No. 17/324,053 further claims when the ABC transporter is ABCB 1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of paclitaxel, docetaxel, vinblastine, vincristine, adriamycin, daunorubicin, etoposide, teniposide, imatinib, nilotinib, erlotinib, dactinomycin D and a combination thereof, and when the ABC transporter is ABCC1, the ABC transporter substrate chemotherapeutic drug is selected from the group consisting of the anthracycline, the vinca alkaloid, the epipodophyllotoxin, camptothecin, methotrexate, saquinavir, mitoxantrone, imatinib and a combination thereof. See claims 9-10.
The difference between the copending applications is copending Application No. 17/324,053 does not teach administering XH-14C as claimed. 
Teng et al. teach the peptide XH-14C can re-sensitize ABC overexpression mediated MDR cancer cells by inhibiting the efflux function of the ABC transporter. See page 12, 1st st paragraph. Teng et al. teach the combination of the XH-14C peptide with the anticancer drugs potentiated the cytotoxicity of the anticancer drugs. See Tables 1 and 2; page 9, continuing paragraph.
At the of the effective filing date of the invention, it would have been obvious to substitute XH-14C of Teng et al. for XH-12C of copending Application No. 17/324,053 because XH-14C can re-sensitize ABC overexpression mediated MDR cancer cells by inhibiting the efflux function of the ABC transporter and combination of the XH-14C peptide with the anticancer drugs potentiated the cytotoxicity of the anticancer drugs. There would be a reasonable expectation of success because XH-14C fall squarely in the scope of the claimed invention of copending Application No. 17/324,053. 
Therefore, at the time of the effective filing date of the presently claimed invention, the inventions were prima facie obvious to the artisan of ordinary skill. This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658